Citation Nr: 1628795	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  07-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury with degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for residuals of a lumbar spine injury.

3.  Entitlement to service connection for bilateral neuropathy of the hands and fingers, to include as secondary to a neck injury with DJD of the cervical spine.

4.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to a lumbar spine injury.

5.  Entitlement to service connection for headaches, to include as secondary to a neck injury with DJD of the cervical spine.

6.  Entitlement to service connection for residuals of a right elbow injury.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1967 and from October 1974 to December 1975.  He had additional military reserve and National Guard service until June 1988, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal initially arose from rating decisions, issued in April 2006 and January 2009, by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed these rating actions to the Board.  

In a July 2010 decision, the Board denied the service connection issues on appeal.  The Veteran appealed the Board's July 2010 decision to United States Court of Appeals for Veterans Claims (hereinafter "the Court").  By an October 2011 Order, the Court vacated the Board's July 2010 decision and remanded these matters to the Board for additional development.  

In May 2013, the Board, in pertinent part, remanded the issues on appeal to the RO for additional development.  In March 2015, the Board determined that the RO had not complied with its May 2013 remand directives, and remanded the issues on appeal back to the RO.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.  

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities have been raised by the record in a February 2015 written argument, prepared by the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's current cervical spine disability had its onset during his period of military service. 
 
2.  With resolution of reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's current lumbar spine disability had its onset during his period of military service. 

3.  The Veteran has peripheral neuropathy of the upper extremities that is secondary to the service-connected cervical spine disability. 

4.  The Veteran has peripheral neuropathy of the lower extremities that is secondary to the service-connected lumbar spine disability. 

5.  The Veteran has muscle contraction headaches that are secondary to the service-connected cervical spine disability. 

6.  With resolution of reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's current right elbow disability had its onset during his period of military service. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Peripheral neuropathy of the upper extremities is proximately due to or was caused by the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  Peripheral neuropathy of the lower extremities is proximately due to or was caused by the Veteran's service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  A headache disability is proximately due to or was caused by the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a right elbow disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this decision, however, the Board is granting service connection for the claimed disabilities. These awards represent a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial; rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance, so further discussion of VA's responsibilities is unnecessary.

II. Laws and Regulations

The Veteran seeks service connection for cervical spine and lumbar spine disabilities; headaches and bilateral neuropathy of the hands and fingers, each to include as secondary to the cervical spine disability; bilateral lower extremity neuropathy, to include as secondary to the lumbar spine disability; and right elbow disability.  After a brief discussion of the laws and regulations pertaining to service connection, to include on a secondary basis, the Board will address the merits of each claim.  The Board will address the claims for service connection for cervical and lumbar spine disabilities conjunctively in its analysis below.    
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That an injury incurred in service alone is not enough. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  As the Veteran has been diagnosed as having degenerative joint disease of the cervical and lumbar spine and arthritis is a chronic disease under 3.309(a), the theory of continuity of symptomatology applies to the Veteran's claims for service connection for cervical and lumbar spine disabilities.  Id.   

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 136 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2015). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).


III. Legal Analysis

i). Cervical and Lumbar Spine Disabilities.

The Veteran contends that he currently has cervical and lumbar spine disabilities as a result of a September 1964 motorcycle accident, or September 1975 football injury), or from having lifted and moved a desk during a presumed period of ACDUTRA in 1981 or 1982 (lumbar spine only).  (See VA Form 21-0820, Report of General Information, dated in April 2010, and Veteran's typographed statement to VA, dated in July 2010 and May 2013 Board remand). (Parenthetically, the Board notes that VA was not able to secure Oregon National Guard records from 1981-1982; thus, the Board has presumed that the Veteran is at least credible in reporting that he injured, and was treated for, his back on ACDUTRA in 1981 or 1982).  

Regarding Shedden element number one (1), evidence of a current disability, the Veteran has been diagnosed as having cervical and lumbar degenerative spondylosis and intervertebral disc protrusion or bulge noted on magnetic resonance imaging (MRI) scan of the lumbar spine.  (See April 2012 report, prepared by T. G., M. D., orthopaedic surgeon, Occupational Orthopaedics Northwest).  Thus, as there is evidence of current cervical and lumbar spine disabilities, Shedden element number one (1) has been met. 

Regarding Shedden element number two (2), evidence of in-service disease or injury, service treatment records (STRs) document that in September 1964, the Veteran was diagnosed with a back strain sustained in a motorcycle accident.  The Veteran was prescribed medication.  A March 1967 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had arthritis or rheumatism or any other bone, joint or other deformity.  July 1970 and August 1974 in-service examinations failed to reveal any lumbar spine disability, and the Veteran denied any back problems on those occasions.  In early September 1975, the Veteran complained of having had back pain in the right upper quadrant with deep breathing for the previous two (2) months with some wheezing on inspiration.    An assessment of rhinitis was entered.   A September 1975 service treatment record (STR) documents that the Veteran was seen in the emergency room with complaints of pain in the back of his neck that was worse by movement after he slipped and fell on his head during a football game.  The Veteran held his neck in a fixed position.  He was able to move his neck from side-to-side, but grimaced.   He denied numbness and tingling in his arms and legs.  X-ray interpretations of the cervical spine revealed straightening without evidence of fracture.  An impression of cervical sprain was entered.  The Veteran was placed in a cervical collar.  When seen in the orthopedic clinic a few days later, the Veteran complained of a stiff neck and headaches.  A physical evaluation of the neck revealed limitation of motion due to pain.  A neurological examination of the upper and lower extremities was normal.  An impression of muscular pain secondary to trauma was entered.  

A December 1975 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medial History, the Veteran indicated that he had had neck trouble.  The examining clinician indicated that he had sustained a neck sprain.  A July 1980 Army Reserve examination revealed no complaints or diagnosis for a neck or low back disorder.  On an accompanying Report of Medical History, the Veteran denied having recurrent back pain.  In light of the in-service clinical findings of back strain sustained in a motorcycle accident and cervical strain from a football game, the Board finds that Shedden element number two (2) has been met. 

Concerning Shedden element number three (3), nexus to military service, there are private and VA opinions that are supportive of and against the claim. 

In support of the claims for service connection for cervical and lumbar spine disabilities, is an April 2012 report, prepared by T. G., M. D., an orthopaedic specialist.  Dr. T. G. noted the Veteran's complaints of having injured his cervical spine and lumbar spine after he was involved in football and motor vehicle accidents and that he had had increased neck and low back pain since these incidents.  After a review of the Veteran's entire record, notably his STRs, the findings of which are consistent with that previously reported herein, Dr. T. G. diagnosed the Veteran with cervical degenerative spondylosis that was more probably than not related in part to his motor vehicle accident and football injuries.  Regarding the lumbar spine, Dr. T. G. diagnosed the Veteran with lumbar degenerative spondylosis; intervertebral disc protrusion or bulge noted by MRI that was more probable than not due, in part, to the Veteran's motorcycle accident and desk-lifting incident while on active duty.  

In rendering his opinions, Dr. T. G. acknowledged that the Veteran had been a very difficult individual from which to obtain a clear-cut history and that his medical records were difficult to interpret as they contained gaps and some information was unavailable.  Dr. T. G. noted that although he had access to the Veteran's entire claims file, it had been difficult to track the chronology of the Veteran's injuries as they related to his current conditions, in part, because he was a difficult historian.  Notwithstanding the foregoing, Dr. T. G. concluded that on a more probable basis than not, the Veteran's cervical and low back conditions were connected to his service on a direct basis.  (See April 2012 report, authored by Dr T. G. of Occupational Orthopaedics Northwest ).  In its May 2013 remand, the Board noted that Dr. T. G.'s opinion, while probative, had failed to address the often inconsistent lay statements from the Veteran and his family, as well as the various in-service and Reserve examination reports wherein cervical spine and lumbar spine disorders were not diagnosed upon objective examination or even denied by the Veteran.

Evidence against the claim includes, in part, a November 2013 VA examiner's opinion that was obtained pursuant to the Board's May 2013 remand directive.  At the close of the examinations of the Veteran's lumbar and cervical spines, the VA examiner diagnosed the Veteran with thoracolumbar mechanical strain and chronic neck strain without upper extremity radiculopathy.  The VA examiner opined that while the Veteran had complained of back and neck problems in service, there was no objective evidence to show that either was a chronic condition.  The VA examiner reasoned that given the amount of elapsed-time, repetitive use syndromes that cause wear and tear on the musculoskeletal system, natural aspects of aging, and any undocumented claimed or unclaimed injuries after service, that it was not possible to determine the specific organ or cause of either disability without resorting to speculation.  (See Thoracolumbar (Back) and Cervical Spine VA Disability Benefits Questionnaires (DBQs), dated in November 2013 at pages (pgs.) 11 and 29, received into the Veteran's Virtual VA electronic record on November 7, 2013).  In its March 2015 remand, the Board found these opinions to be unresponsive to the questions requested by it in its May 2013 remand directives.  

Thus, the Board remanded the claims for another VA examination with opinions that were responsive to its May 2013 remand directives.  (See March 2015 Board remand at pg. 3).  Pursuant to the Board's March 2015 remand directives, VA examined the Veteran in July 2015.  Regarding the Veteran's lumbar spine,  the VA examiner opined, after a physical evaluation of lumbar spine and review of the record, to include his STRs, that it was less likely than not that the Veteran's diagnosed lumbar strain and  lumbar degenerative arthritis, were incurred in or caused by military service.  The VA examiner reasoned that although the Veteran was injured in the 1964 motor vehicle accident, he was able to continue his duties in the service.  In addition, the VA examiner noted that the Veteran's back was not specifically injured in the 1975 football incident, and that that he could have experienced some strain during the 1981 desk-incident.  Overall, the VA examiner concluded that the Veteran had developed slowly progressive lumbar pain that could not be directly attributed to his in-service injuries.  Finally, the VA examiner maintained that the Veteran's reports of when his back began to bother him were inconsistent.  

Concerning the Veteran's cervical spine, the VA examiner opined, after a physical evaluation of the cervical spine and review of the record, to include his STRs, that it was less likely than not that his diagnosed cervical strain and cervical degenerative disc disease were incurred in or caused by military service.  The VA examiner reasoned that while the Veteran was involved in a 1964 motorcycle accident, it did not involve any injury to his neck.  The VA examiner noted that although the Veteran had injured his neck in the 1975 football incident and that he was issued a soft collar and placed on light duty, no cervical spine abnormality was noted on x-ray or on a 1980 Reserve examination.  Overall, the VA examiner opined that it was less likely than not that the Veteran's mild degenerative joint disease (DJD) of the cervical spine was related to the above-cited incidents, but more likely than not was due to age and use over time.  (See July 2015 VA Thoracolumbar and Cervical Spine DBQs at pgs. 22-23). 
The Board finds the July 2015 VA physician's opinion, while probative, failed to address how the Veteran's diagnosed lumbar degenerative arthritis could not have developed over time from the in-service accidents.  The VA examiner simply stated that the Veteran's lumbar spine would not be directly attributed to the in-service injuries.  Regarding the cervical spine, the VA examiner reported an incorrect history in recording the 1975 football incident.  In this regard, she reported that the Veteran had fallen onto his neck, however, STRs coincident to the accident reflect that he fell on his head.  In addition, the VA examiner did not discuss the x-rays of straightening of the cervical spine upon x-ray in 1975, nor did she discuss the Veteran's complaints of neck problems at service discharge in 1975.  

In the Board's view, the opinions are conflicting and none of them are of such probative value that they substantially outweigh the weight of the other evidence of record.  Therefore, the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine and lumbar spine disabilities had their onset during military service. 

In this case, the evidence is in at least equipoise and, thus, resolving doubt in favor of the Veteran, the claims for service connection for a cervical spine disability and lumbar spine disability are granted.

ii) Bilateral neuropathy of the hands and fingers, to include as secondary to a neck injury with DJD of the cervical spine; Bilateral lower extremity neuropathy, to include as secondary to a lumbar spine injury.

The Veteran seeks service connection for neuropathy of the hands and fingers and bilateral lower extremity neuropathy, each claimed as secondary to the service-connected cervical spine and lumbar spine disabilities, respectively.  

Initially, the Board notes that a November 2013 VA examiner diagnosed the Veteran with chronic neck strain without upper extremity radiculopathy.  (See November 2013 VA Cervical Spine Disability Benefits Questionnaire (DBQ).  Conversely, an April 2012 report, prepared by T. G., M. D., contains diagnoses of peripheral neuropathy of the upper and lower extremities.  (See April 2012 report, prepared by T. G., M. D., at pg. 6).  Thus, as the Veteran has been diagnosed as having peripheral neuropathy of the upper and lower extremities during the appeal period, there is evidence of current disabilities.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).

Thus, the crux of the claims for service connection for peripheral neuropathy of the upper and lower extremities hinges on whether there is evidence showing that they have been caused or aggravated (permanently worsened) by the Veteran's service-connected cervical spine and lumbar spine disabilities, respectively.  Allen, supra.  There is one (1) opinion that addresses this requirement and it is supportive of the claims.  In an April 2012 report, Dr. T. G. opined that the most common cause of peripheral neuropathy is diabetes mellitus, and that the Veteran had not been found to have had diabetes mellitus.  Dr. T. G. noted that the Veteran had sustained a "pile driver" injury to his cervical spine during a football injury, and that that mechanism of injury could cause long-term sequelae and result in various cervical spine disorders, such as the Veteran's diagnosed cervical degenerative spondylosis, as well as cervical stenosis and post-traumatic syringomyelia.  Any of these cervical spine conditions, according to Dr. T. G., could account for the Veteran's peripheral upper extremity neuropathies.  

Regarding the Veteran's peripheral neuropathy of the lower extremities, Dr. T. G., opined that it was most commonly caused by sequelae of diabetes mellitus but that it could also be caused or mimicked by lumbar spinal stenosis.  Dr. T. G. maintained that the type of injuries that the Veteran had sustained to his back during service on two occasions were of a type that engendered a progressive lumbar stenosis and, ultimately, resulting in symptomatology mimicking peripheral neuropathies.  (See April 2012 report, prepared by T. G., M. D. of Occupational Orthopaedics Northwest). 
Dr. T. G.'s opinions are supportive of and uncontroverted as to the claims for bilateral neuropathy of the hands and fingers and bilateral lower extremity neuropathy as secondary to the service-connected cervical and lumbar spine disabilities, respectively.  

As the Board is awarding the service connection for bilateral neuropathy of the hands and fingers and bilateral lower extremity neuropathy each on a secondary basis, it finds that a discussion of service connection for these disabilities on a direct incurrence basis is not warranted.

iii) Headache Disability, to include as secondary to the cervical spine disability

The Veteran seeks service connection for headaches, to include as secondary to the cervical spine disability. 

Initially, the Board notes that a November 2013 VA examiner concluded that the Veteran did not have a headache disability and that his symptoms of having had "headaches" that radiated from his posterior neck to superior to the left ear and occurred with head rotation were referred musculoskeletal pain.  (See November 2013 Headache DBQ at pg. 5).  Conversely, an April 2012 report, prepared by T. G., M. D., contains a diagnosis of muscle contraction headaches secondary to the cervical degenerative spondylosis.  (See April 2012 report, prepared by T. G., M. D.).  Thus, in light of Dr. T. G., M. D.'s diagnosis of muscle contraction headache, the Veteran has a headache disability during the appeal period.  Romanowsky, supra.  Moreover, the Veteran's lay assertions of having had headaches are probative as well.  As a layperson, he is competent to attest to what he observes or senses, such as his headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the crux of the claim for service connection for headaches hinges on whether there is evidence showing that they have been caused or aggravated (permanently worsened) by the Veteran's service-connected cervical spine disability.  Allen, supra.  There are private and VA opinions that are in support of and against the claim. 
Evidence in support of the claim is Dr. T. G.'s April 2012 diagnosis of muscle contraction headaches secondary to the cervical degenerative spondylosis.  (See April 2012 report, prepared by T. G., M. D.).  The Board finds Dr. T. G.'s diagnosis, while limited in rationale, to be probative because it was based on a physical examination of the Veteran, a review of his STRs, to include the in-service cervical spine injury during a 1975 football incident, and the Veteran's complaints of having developed severe headaches, described as migraines, that were associated with his neck pain.  

Evidence against the claim for headaches on a secondary basis includes a November 2013 VA examiner's opinion.  After a physical evaluation of the Veteran and review of his STRS, a VA examiner initially opined that it was less likely than not that the Veteran's "headaches" were proximately due to or the result of his cervical spine disability.  The examiner found that the Veteran's "headache" symptoms were more than likely due to musculoskeletal referred pain than a true headache.

The Board finds that the evidence is in equipoise as to the presence of a headache disability and inservice occurrence.  Accordingly, the Board will resolve reasonably doubt in the Veteran's favor and grant service connection as secondary to the now service-connected cervical spine disability.  

As the Board is awarding service connection for headaches as secondary to the service-connected cervical spine disability, a discussion on the theory of service connection for this disability on a direct incurrence basis is not warranted.

iv) Right Elbow Disability

The Veteran seeks service connection for a right elbow disability.  He contends that he currently has a right elbow disability that is the result of an-service  motorcycle accident that occurred while he was on leave in 1964.  The Veteran maintains that he injured his low back and both elbows during the above-cited accident and sought treatment at a private facility, but that those records are no longer available.  (See April 2012 report, prepared by T. G., M. D.). 

Regarding Shedden element number one, evidence of a current disability, the Veteran has been diagnosed as having a right olecranon spur.  Id at pg. 7.  Thus, Shedden element number one (1) has been met. 

Regarding Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's STRS confirm that he was involved in a motorcycle accident in 1964.  These records, as well as the remainder of the STRs, are devoid of any subjective complaints or clinical findings referable to the right elbow coincident to the accident or any time thereafter.  Notwithstanding the foregoing, the Veteran has maintained that he sought treatment for his elbows at a private facility following the accident and that those records are no longer available.  Thus, in view of the STRs confirming that the Veteran was involved in a motorcycle accident in 1964, the Veteran's statement that he sought treatment for his elbows subsequent to the accident at a private medical facility and the unavailability of those records, the Board finds that Shedden element number two (2) has been met. 

Regarding Shedden element number three (3), nexus to service, there are private and VA opinions that are supportive of and against the claim.  

Evidence in support of the claim is an April 2012 report, prepared by T. G., M. D.  After a physical evaluation of the Veteran's right elbow and review of the entire record, notably the STRs and 1964 motorcycle accident, Dr. T. G. diagnosed the Veteran as having a right olecranon spur.  Dr. T. G. noted that although the Veteran was a difficult historian, that his right elbow condition was more probable than not a long-term consequence of the [1964] motorcycle accident.  Dr. T. G. indicated that his opinion was based on the information provided to his office and history obtained from the Veteran.  (See April 2012 report, prepared by T. G., M. D. at pg. 7).  

Evidence against the claim includes a December 2013 Nurse Practitioner's addendum opinion to a November 2013 examination of the right elbow.  In the December 2013 addendum opinion, the VA nurse practitioner (NP) indicated that he had reviewed the Veteran's claims file.  He related that during his evaluation of the Veteran's right elbow in November 2013, he did not find an inflamed elbow joint or bursa and while there was a scar, it was insignificant, stable and superficial.  Overall, the VA NP opined that in the absence of sequelae from the Veteran's subjective elbow claim and no "STR progress note," it was less likely than not [that a right elbow disability was] directly related to service.  (See VA NP's December 2013 opinion, received and uploaded to the Veteran's Virtual VA electronic record on November 19, 2013).  The absence of service treatment records showing in-service evidence of a right elbow disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes further that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  In addition, the VA NP's December 2013 opinion did not take into account the unavailability of the treatment records from the private facility that treated the Veteran's elbow coincident to the 1964 motorcycle accident.  For these reasons, the Board finds the VA NP's December 2013 opinion to be of reduced probative value in evaluating the claim for service connection for a right elbow disability.  

Other evidence against the claim includes a July 2015 VA examiner's opinion.  At the close of an examination of the right elbow and review of the record in July 2015, a VA examiner opined that it was less likely than not that the Veteran had a right elbow disability as a result of service.   The VA examiner reasoned that there were no records of the Veteran's right elbow having been injured or fractured during the 1964 motorcycle accident, and that neither a right elbow bone chip or bone spur of the right elbow would be expected to cause ongoing problems.  The VA examiner noted that the Veteran reported minimal problems in the right elbow during the July 2015 examination.  (See July 2015 Elbow/Form DBQ and opinion at pg. 23).  For reasons similar to those above, the Board finds the July 2015 VA clinician's unfavorable opinion to be of reduced probative value in evaluating the claim for service connection for a right elbow disability.  

In the Board's view, the opinions are conflicting and none of them are of such probative value that they substantially outweigh the weight of the other evidence of record.  In this case, the evidence is in at least equipoise and, thus, resolving doubt in favor of the Veteran, the claim for service connection for a right elbow disability, right olecranon spur, is granted.


ORDER

Service connection for a cervical spine disability, cervical degenerative spondylosis, is granted. 

Service connection for a lumbar spine disability, lumbar degenerative spondylosis and intervertebral disc protrusion/bulge, is granted. 

Service connection for peripheral neuropathy of the upper extremities as secondary to the service-connected cervical spine disability is granted. 

Service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected lumbar spine disability is granted. 

Service connection for a headache disability, muscle contraction headaches, as secondary to the service-connected cervical spine disability is granted.  

Service connection for a right elbow disability, right olecranon spur, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


